
	

116 S2568 IS: Fair Sugar Policy Act of 2019
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2568
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Mrs. Shaheen (for herself, Mr. Toomey, Mr. Alexander, Mr. Casey, Ms. Collins, Mr. Durbin, Mrs. Feinstein, Ms. Hassan, Mr. Menendez, Mr. Coons, Mr. Portman, Mr. Warner, Ms. Warren, Mr. Johnson, Mr. Kaine, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To reform the Federal sugar program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Fair Sugar Policy Act of 2019.
 2.Sugar programSection 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) is amended—
 (1)in paragraph (4), by striking and at the end; and (2)in paragraph (5), by striking each of the 2019 through 2023 crop years. and inserting the following: “the 2019 crop year; and
				
 (6)18.75 cents per pound for raw cane sugar for each of the 2020 through 2024 crop years.. 3.Flexible marketing allotments for sugar repealedPart VII of subtitle B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et seq.) is amended to read as follows:
			
				VIIAdministration of Tariff Rate Quotas
					359a.Tariff rate quotas
 (a)In generalAt the beginning of each quota year, the Secretary shall establish the tariff-rate quotas for raw cane sugar and refined sugar at a level that is not less than the minimum level necessary to comply with obligations under international trade agreements that Congress has approved.
						(b)Adjustment
 (1)In generalSubject to subsection (a), the Secretary shall adjust the tariff-rate quotas for raw cane sugar and refined sugar to provide adequate supplies of sugar at reasonable prices in the domestic market.
 (2)Ending stocksSubject to paragraphs (1) and (3), the Secretary shall establish and adjust tariff-rate quotas so that the ratio of sugar stocks to total sugar use at the end of each quota year shall be approximately 15.5 percent.
							(3)Maintenance of reasonable prices and avoidance of forfeitures
 (A)In generalThe Secretary may establish a different target percentage for the ratio of ending stocks to total use described in paragraph (2) if the Secretary determines the different target percentage is necessary to prevent—
 (i)unreasonably high prices; or (ii)forfeitures of sugar pledged as collateral for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272).
 (B)AnnouncementThe Secretary shall publicly announce an establishment of a target percentage under this paragraph. (4)ConsiderationsIn establishing tariff-rate quotas under subsection (a) and making adjustments under this subsection, the Secretary shall consider the impact of the quotas on consumers, workers, businesses (including small businesses), and agricultural producers.
							(c)Temporary transfer of quotas
 (1)In generalTo promote the full use of the tariff-rate quotas for raw cane sugar and refined sugar established or adjusted under subsection (a) or (b), respectively, the Secretary shall promulgate regulations that provide that a country that has been allocated a share of the quotas may temporarily transfer all or part of the share to another country that has also been allocated a share of the quotas.
 (2)Transfers voluntaryA transfer under this subsection shall be valid only on voluntary agreement between the transferor and the transferee, consistent with procedures established by the Secretary.
							(3)Transfers temporary
 (A)In generalA transfer under this subsection shall be valid only for the duration of the quota year during which the transfer is made.
 (B)Following quota yearNo transfer under this subsection shall affect the share of the quota allocated to the transferor or transferee for the following quota year..
		4.Repeal of feedstock flexibility program for bioenergy producers
 Section 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed.  